DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Korean parent Application No. KR10-2018-0143034, filed on November 19, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 18, 2019, November 22, 2019 and January 10, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., United States Patent Application Publication No. US 2016/0320840 A1.

Regarding claim 1, Hwang discloses a personal authentication device (Figs. 1-4A, electronic apparatus, #100) comprising: 
a signal generator configured to output an auditory stimulus to an ear of a user, using a sound generator (Fig. 4A-4B, S411/412; Detailed Description, [0245-0247], “The electronic apparatus 100 may reproduce and transmit the audio data to the sound outputting apparatus 200 at S412, and the sound outputting apparatus 200 may output the received audio data from the electronic apparatus 100 at S413.”); 
a signal acquirer configured to acquire a first reference potential corresponding to a first interval from a first time at which the auditory stimulus is input to the ear of the user to a second time, from a first electrode in close contact with the other ear of the user, and acquire a first evoked potential corresponding to the first interval from a second electrode in close contact with the ear of the user, based on the first reference potential (Fig. 4A-4B, S422, brainwave data responding to test signal; Fig. 11-12, Detailed Description, [0290-0300], “For example, a hearing stimulus signal for left ear and right ear at a high frequency (e.g., more than 4 kHz) and a test signal at three frequencies may be outputted. Further, the brainwave ASSR may be measured based on the brainwave data responding to the test signal. Thereafter, the listening information (e.g., left/right ear audiograms) by repeating the processes such as reproducing a subsequent set of audio data, outputting the hearing stimulus signal, measuring the brainwave ASSR, and reproducing the subsequent set of audio data.”; See next sound outputting apparatus, #200; Detailed Description, [0313-0314], “In this case, the sound outputting apparatus 200 may measure the brainwave data of a user via his/her brow(s), head skin, or other body parts using at least one dry/wet/semi-dry type electrodes. Herein, the electrodes to measure the brainwave data may be implemented integrally with the sound outputting apparatus 200. However, according to cases, the electrodes may be implemented on a foam tip that can be detached and attached to the earphone or the headphone or the HMD device.”); and 
a signal processor configured to generate a first auditory brainstem response signal, based on the first reference potential and the first evoked potential, generate authentication data for the user from the first auditory brainstem response signal, and compare the authentication data with registration data to authenticate the user (Fig. 4A-4B, S415/S416/S424; Detailed Description, [0250-0251], “] At S415, the electronic apparatus 100 may determine the listening situation of the user based on the situation data, and determine the audio output information suitable for the listening situation…Thereafter, the electronic apparatus 100 may modify the output state of the audio data based on the audio output information, and transmit the audio data that has been modified to the sound outputting apparatus 200 at S416. The sound outputting apparatus 200 may output the received audio data from the electronic apparatus 100 at S417.”; See also Fig. 9 and S960; Detailed Description, [0126- 0151]).

Regarding claim 2, Hwang discloses wherein the signal generator is configured to further output the auditory stimulus to the other ear of the user, using the sound generator (Figs. 9-12, Detailed Description, [0278-0314], “As illustrated in FIG. 12, the test signal may be tone signal of the specific frequency to be tested such as 500, 1000, 2000, and 4000 Hz. The brainwave data may be detected immediately after the test signals with one or more specific frequencies of the above-identified tone signal have been presented to one or both ears (e.g., at 75 dB sound-pressure-level (SPL) for several dozens of milliseconds).”);
 wherein the signal acquirer is configured to further acquire a second reference potential corresponding to a second interval from a third time at which the auditory stimulus is input to the other ear of the user to a fourth time, from the second electrode, and to further acquire a second evoked potential corresponding to the second interval from the first electrode of the user, based on the second reference potential  (Figs. 9-12, Detailed Description, [0278-0306], “Thereafter, the listening information (e.g., left/right ear audiogram) may be generated by repeating the above-identified processes such as reproducing a subsequent set of audio data, outputting the test signal, receiving the inputting signal of a user, and reproducing the subsequent set of audio data”); and 
wherein the signal processor is configured to further generate a second auditory brainstem response signal, based on the second reference potential and the second evoked potential, and to generate the authentication data from the first and second auditory brainstem response signals (Figs. 9-12, Detailed Description, [0278-0306], “As illustrated in FIG. 12, the test signal may be tone signal of the specific frequency to be tested such as 500, 1000, 2000, and 4000 Hz. The brainwave data may be detected immediately after the test signals with one or more specific frequencies of the above-identified tone signal have been presented to one or both ears (e.g., at 75 dB sound-pressure-level (SPL) for several dozens of milliseconds). The detected brainwave data may be analyzed with the specific frequencies through a Fast Fourier Transformation (FFT). When the modulation frequency components corresponding to the carrier frequency of the test signal are shown, the each frequency tone signal may be determined to be heard by the user… Further, as shown in FIG. 14B, when the hearing of a user is requested to be re-measured based on how frequent a volume is manually manipulated, the electronic apparatus 100 may provide a UI 1320 to confirm a reservation of hearing re-examination. In FIG. 14C, the electronic apparatus 100 may provide a UI 1330 to confirm a start of the hearing re-examination according to the reservation. UIs in illustrated formats may also be provided”).

Regarding claim 3, Hwang discloses wherein the signal generator is configured to repeatedly output the auditory stimulus to the ear or the other ear of the user (Detailed Description, [0291]; “For example, a hearing stimulus signal for left ear and right ear at a high frequency (e.g., more than 4 kHz) and a test signal at three frequencies may be outputted. Further, the brainwave ASSR may be measured based on the brainwave data responding to the test signal. Thereafter, the listening information (e.g., left/right ear audiograms) by repeating the processes such as reproducing a subsequent set of audio data, outputting the hearing stimulus signal, measuring the brainwave ASSR, and reproducing the subsequent set of audio data.”) 
wherein the signal acquirer is configured to repeatedly acquire the first and second reference potentials and to repeatedly acquire the first and second evoked potentials, based on the first and second reference potentials (Detailed Description, [0291-0296], “Thereafter, the listening information (e.g., left/right ear audiogram) may be generated by repeating the above-identified processes such as reproducing a subsequent set of audio data, outputting the test signal, receiving the inputting signal of a user, and reproducing the subsequent set of audio data.”); and 
wherein the signal processor is configured to calculate an average of the repeatedly acquired first and second evoked potentials, to calculate an average of the repeatedly acquired first and second reference potentials, and to generate the first and second auditory brainstem response signals, using the average of the first and second evoked potentials and the average of the first and second reference potentials (Detailed Description, [0145-0161], “The processor 130 may modify or convert the brainwave data of a user into its frequency domain equivalents, and may determine the fatigue degree from power changes of δ-wave (0-4 Hz), θ-wave (4-8 Hz), α-wave (8-12 Hz), β-wave (12-30 Hz), an average power of a dominant frequency and a dominant peak, a center of a gravity frequency and a frequency variability”; See also Detailed Description, [0200]). 

Regarding claim 4, Hwang discloses wherein a width of the first interval is the same as a width of the second interval (Detailed Description, [0151-0154], “Meanwhile, the processor 130 may provide the test signals at various time points and at various frequencies to the sound outputting apparatus 200 in order to obtain the brainwave data of the user. …For example, the processor 130 may transmit the test signal to the sound outputting apparatus 200, a) simultaneously when the audio data is reproduced, b) after a preset time passes over from a time of reproducing the audio data, per preset time interval, c) when the electronic apparatus 100 has been used for more than a preset time, or d) at a time when the audio data is not reproduced (e.g., the part after reproducing one audio data and before reproducing the next audio data, the part after reproducing the first verse and before reproducing the second verse, or the like). Further, the processor 130 may provide the test signal in a format that provides sounds of various frequencies within about 10 seconds before and after the reproduced audio data, or sounds of specific frequencies are consecutively provided.”).

Regarding claim 5, Hwang discloses wherein the signal generator does not output the auditory stimulus to the other ear of the user when the auditory stimulus is output to the ear of the user, and wherein the signal generator does not output the auditory stimulus to the ear of the use when the auditory stimulus is output to the other ear of the user (Detailed Description, [0291-0306]; “As illustrated in FIG. 12, the test signal may be tone signal of the specific frequency to be tested such as 500, 1000, 2000, and 4000 Hz. The brainwave data may be detected immediately after the test signals with one or more specific frequencies of the above-identified tone signal have been presented to one or both ears (e.g., at 75 dB sound-pressure-level (SPL) for several dozens of milliseconds).”; since a separate hearing stimulus is made for the left ear and right car, they do not output simultaneously).

Regarding claim 6, Hwang further discloses 
wherein the signal generator is configured to output a first auditory stimulus that is the auditory stimulus to the ear of the user, based on a first condition, and further output a second auditory stimulus to the ear of the user, based on a second condition (Figs. 9-12, Detailed Description, [0278-0306], “…the situation data regarding the current listening situation may be detected at S910. For example, the electronic apparatus 100 may detect the situation data used in determining the listening situation of a user through the various sensors.”),
wherein the signal acquirer is configured to further acquire a second reference potential corresponding to a second interval from a third time at which the second auditory stimulus is input to the ear of the user to a fourth time, from the first electrode, and further acquire a second evoked potential corresponding to the second interval from the second electrode, based on the second reference potential (Figs. 9-12, Detailed Description, [0278-0306], “Thereafter, the listening information (e.g., left/right ear audiogram) may be generated by repeating the above-identified processes such as reproducing a subsequent set of audio data, outputting the test signal, receiving the inputting signal of a user, and reproducing the subsequent set of audio data”), and
 wherein the signal processor is configured to further generate a second auditory brainstem response signal, based on the second reference potential and the second evoked potential, and generate the authentication data from the first and second auditory brainstem response signals (Figs. 9-12, Detailed Description, [0278-0306], “As illustrated in FIG. 12, the test signal may be tone signal of the specific frequency to be tested such as 500, 1000, 2000, and 4000 Hz. The brainwave data may be detected immediately after the test signals with one or more specific frequencies of the above-identified tone signal have been presented to one or both ears (e.g., at 75 dB sound-pressure-level (SPL) for several dozens of milliseconds). The detected brainwave data may be analyzed with the specific frequencies through a Fast Fourier Transformation (FFT). When the modulation frequency components corresponding to the carrier frequency of the test signal are shown, the each frequency tone signal may be determined to be heard by the user.”).

Regarding claim 7, Hwang further discloses
wherein the signal generator modulates a waveform, a frequency, and an intensity of the first auditory stimulus, based on the first condition, and modulates a waveform, a frequency, and an intensity of the second auditory stimulus, based on the second condition  (Figs. 9-12, Detailed Description, [0278-0306], “As illustrated in FIG. 12, the test signal may be tone signal of the specific frequency to be tested such as 500, 1000, 2000, and 4000 Hz. The brainwave data may be detected immediately after the test signals with one or more specific frequencies of the above-identified tone signal have been presented to one or both ears (e.g., at 75 dB sound-pressure-level (SPL) for several dozens of milliseconds). The detected brainwave data may be analyzed with the specific frequencies through a Fast Fourier Transformation (FFT). When the modulation frequency components corresponding to the carrier frequency of the test signal are shown, the each frequency tone signal may be determined to be heard by the user.”), and 
wherein the first auditory stimulus is different from the second auditory stimulus( Detailed Description, [0290-0300], “For example, a hearing stimulus signal for left ear and right ear at a high frequency (e.g., more than 4 kHz) and a test signal at three frequencies may be outputted.”).

Regarding claim 8, Hwang further discloses, wherein the waveform is at least one of a triangular waveform, a square waveform, a sine waveform, a pulse waveform, a click waveform, a sawtooth waveform, a ramp waveform, a chirp waveform, a tone pip waveform, and a tone burst waveform (Detailed Description, [0124-0140], “In this case, the test signal may be a pure tone, a click sound, a human voice, or music signal that is a combination of the above-identified sounds.”).

Regarding claim 9, Hwang discloses wherein the signal generator includes the sound generator (Fig. 1-4, sound outputting apparatus, #200).
Regarding claim 10, Hwang discloses wherein the first electrode and the second electrode are attached to the sound generator (Detailed Description, [0313-0314], “In this case, the sound outputting apparatus 200 may measure the brainwave data of a user via his/her brow(s), head skin, or other body parts using at least one dry/wet/semi-dry type electrodes. Herein, the electrodes to measure the brainwave data may be implemented integrally with the sound outputting apparatus 200. However, according to cases, the electrodes may be implemented on a foam tip that can be detached and attached to the earphone or the headphone or the HMD device.”).
Regarding claim 11, Hwang disclose wherein the sound generator is at least one of a speaker, an earphone, and a headphone (Fig. 1-4, sound outputting apparatus, #200; Detailed Description, [0062-0063]).
Regarding clam 12, Hwang disclose wherein the first and second electrodes are respectively correspondingly positioned in an ear canal of the other ear and in an ear canal of the ear of the user, and wherein the first and second electrodes are respectively in contact with an inner face of the corresponding ear canal (Detailed Description, [0313-0314], “In this case, the sound outputting apparatus 200 may measure the brainwave data of a user via his/her brow(s), head skin, or other body parts using at least one dry/wet/semi-dry type electrodes. Herein, the electrodes to measure the brainwave data may be implemented integrally with the sound outputting apparatus 200. However, according to cases, the electrodes may be implemented on a foam tip that can be detached and attached to the earphone or the headphone or the HMD device.”).
Regarding claim 13, Hwang discloses a personal authentication device further comprising; a database configured to store the registration data of the user, the authentication data of the user, and an authentication result for the user (See Fig.2B-2C, storage, #140; Detailed Description, [0212-0215]; See also Detailed Description, [0259-0267]).
Regarding claim 14, Hwang disclose a personal authentication method (See inter alia, Figs. 4, Figs. 7-10) comprising the functional elements of claims 1 and 2. Thus, claim 14 is rejected under the same reasoning as claims 1 and 2. 
	Regarding claim 15, Hwang discloses wherein the auditory stimulus for the registration of the user is the same as the auditory stimulus for the authentication of the user (Detailed Description, [0291-0296]).
	Regrading claim 16, Hwang discloses wherein the authenticating of the user includes:
comparing the registration data with the authentication data (Detailed Description, [0126-0129], “The processor 130 may amplify or time-frequency transformation an auditory brainstem response (ABR) generated immediately after a stimulus is provided among auditory evoked potential (AEP) based on the test signal, and determine whether a user is hearing-impaired compared to an average response of an ordinary user at a same or similar age that has been previously or whether the user is hearing-impaired at a particular frequency using of a power amount of a frequency response such as a modulation frequency.”); and
 calculating a score of the user, based on a comparison result of the registration data and the authentication data (Detailed Description, [0126-0138]).

Regarding claim 17, Hwang discloses wherein a personal authentication method further comprising: 
comparing the score of the user with a reference score (Detailed Description, [0126-0138], “For example, the processor 130 may divide the ambient noise, the activity level and the temperature with a preset range unit, map specific values respectively with the ranges, and map specific values respectively with the genres of the audio data.”); and 
outputting an authentication result for the user, based on a result of comparing the score of the user with the reference score (Detailed Description, [126-0151], “Thereby, the processor 130 may calculate the ambient noise sensitivity a, the body activity sensitivity b, the temperature sensitivity c, and the audio data sensitivity d based on the variation amounts in the minimum audible level, the ambient noise, the activity, the temperature, and the audio data... Further, the processor 130 may calculate a recognition state sensitivity of a user based on the brainwave data of a user responding to the test signal”).


Other References
The following reference is also cited as pertinent on the PTO-892 but is not necessarily relied upon in this Action.
CN 105389494 A—Password verification system and method based on biometric identification of brain wave




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626